Title: To Thomas Jefferson from William Short, 22 August 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Aug. 22. 1790

This letter is begun merely to introduce to you Monsieur de Tevernal an officer of artillery, and M. des Rochers, his friend, who are going to settle on the Siota. They intend to land at Philadelphia and the Marquis de la fayette desires me to recommend them to your civilities. He gives them a letter to the President. I am persuaded I need say nothing further to insure them such marks of attention from you as may be in your power.—This leaves me also more time to inform you of the present state of your affairs here, before they call to take the letter.
Since my last of the 15th. inst. I have sent to Havre a particular invoice of the effects contained in each of the packages. I mentioned to you their departure from Rouen for Havre. As yet I have no account of their arrival there but I expect it daily. The memoire of the emballeur has been reglé. It was reduced only 180.₶ He  has been paid the amount 6443.₶ Petit has been also paid. The two sums together with a second memoire which I paid to Goldsmith amount to ten thousand and sixty livres 3.s. 6.d. I have drawn for their amount on Willinck & Van Staphorst in favor of Mr. Grand and directed them to charge it to their account with you. I gave them notice also that I should shortly draw on them for my account current with you. I wait until I shall have paid the draught of Le Mesurier of Havre, which I expect daily, for their disbursements on account of the transportation and other charges relative to your effects. There are some articles here also still to be sold. After that the account will be settled and I will send you the details of it. I enclosed you in my last a copy of the advances made on your account by me at different times, and I hope in my next to state the whole.
Langeac has surprized me lately in the most agreeable manner possible. His brother and attorney here called on me to inform me that your Landlord was sensible there could be no doubt that the expression of the lease was such as authorized him to insist on its continuance for three years from the last renewal. He says further that you understood it so, but that there was a verbal agreement between you by which you were authorized to give the congé when you pleased, and that he was ready to accept it from the end of the term which expired the 15th. of July. He is in treaty for the sale of his house and has hopes of effecting it very soon.
When I desired Mr. Grand to charge the house rent to Congress so that it might not enter into your account, he objected that he had at present no account open with Congress. It was true that he had 66000₶ livres of theirs in his hands. But as that had been appropriated to a particular purpose and subject only to your order or mine it could not be considered as a public fund. I have authorized him therefore to appropriate a part of it to the payment of the house-rent, and this I have done as well because there is no probability of its being employed in the manner you expected, as because of the danger of its depreciating here.—The same consideration makes me wish that it could be applied to the payment of the interest on the foreign officer’s debt. There would be always time enough to draw on Amsterdam in the case of its being wanted for the Algerine business and I suppose there is no danger that such a sum in future could not be commanded there at any time at a moment’s warning. This renders the appropriation in Mr. Grand’s hands unnecessary.

Mr. Grand shewed me some days ago his correspondence with Drost on the subject of your letter. He authorizes Mr. Grand to make you propositions as he may judge proper, and says he will abide by them. He gives his opinion at the same time. It is that his expences should be paid, and that he should recieve in addition a thousand pound sterling ⅌ Ann.—He thinks it will be proper and necessary that he should pass some time in Paris in order to have executed such parts of the machine as can be better done here than in ‘America.’ Mr. Grand is to write to you on the subject and I expect his letter in order to be sent with this.
I have received a letter from Mr. de Crevecoeur at Caen, which tells me that he shall send by the first opportunity your reveille watch intrusted to his care. As soon as I get it I shall put it into the workmans hands.
I saw the Gun-smith a few days ago. The difficulty that he has in furnishing the six locks, is that his machine is not mounted at present, and that he cannot mount it for so small an object. However he hopes to be able to collect by some means or other that number in ten or fifteen days when he will send them to me, and they shall be forwarded to you by the first opportunity.
Charpentier has recieved your sketch of the copying press. He understood it perfectly and promised it should be finished by the end of the month.
I have always forgotten to mention to you why De Lorme was not employed to pack the clocks and other articles you desired. Petit thought the packer employed would be displeased with it and might perhaps be less attentive to the other objects and more disposed to augment his charges. Besides he knew him to have been employed for a long time in packing the most difficult articles and to stand in reputation second to none except De Lorme. As yours were to go by water and were not of the most difficult kind I yielded to his observations. I hope no ill will result from it. I yielded the more readily because he assured me it would be difficult to get a good packer who would agree to undertake only such things as were not thought fit to be trusted to another. It was at least probable that such a sacrifice of amour proper, would have induced an augmentation of charge.
I recieved a letter from Parker yesterday which informs me that Rumsey has been delayed beyond all expectation, that his engine is now perfect, but that he has found that his boiler is too small. He is making another which will be completed next week. He adds that “his present boiler had enabled him to make 200 strokes with his engine on the vessel and that the effect of moving her forward was fully proved.”
I send by the bearer your silver medal of P. Jones which you desired should be made for you. I omitted sending it with your furniture. It has been a long time since I have had the pleasure of hearing from you. Your last was of the 27th. of May, for I don’t count that of the 1st. of July. I cannot attribute your reserve (at a time when you know in what a state of anxiety I must be) to any other circumstance than your desire to put off as long as possible the communication of bad news. It is impossible that you should not have known long ago what was intended in this business.—I fear much that every thing will have been decided before you recieved my letters in answer to yours mentioning your acceptance of the place with Congress. I repent now most sincerely having not known this before you left Paris. I feel now that I could have put matters in a train which would have been agreeable to me and presented the subject to you in a light in which you perhaps have not seen it.—For I still think that I can be more useful here than any other who has not a knowledge of the country. Adieu my dear Sir. Yr. friend.

W: Short

